Citation Nr: 9902042	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-19 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a service-
connected amputation of the distal portion of the distal 
phalanx of the left thumb, currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran served on active duty with the U. S. Navy from 
January 1943 to November 1945.

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1997 from the Columbia, South 
Carolina, Regional Office (RO).  The veteran resides within 
the jurisdiction of the Montgomery, Alabama, RO.


FINDINGS OF FACT

1. The veterans amputation of his left thumb, minor 
extremity, does not involve metacarpal resection.

2.  There is no competent evidence of record which 
establishes a nexus between any current pulmonary disorder 
and his period of active duty service, to include exposure to 
asbestos. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of an amputation of the distal end of the left 
thumb are not met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5152 (1998).

2.  The claim for service connection for COPD, to include as 
a result of exposure to asbestos, is not well grounded and 
there is no statutory duty to assist the veteran in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The evidence of record demonstrates that the veteran had 
active duty service from January 1943 to November 1945.  The 
veterans service medical records (SMRs) have been 
associated with the claims folder.  The veteran was provided 
with a medical examination prior to his entrance to active 
duty.  The report of this examination indicates that the only 
defect noted was chronic tonsillitis.  Otherwise, the 
veterans skin, musculoskeletal system, and lungs were 
evaluated as normal.  Another medical examination report of 
January 1943 indicates that the veteran had scattered rales 
throughout both lung fields.  A medical record of February 
1943 indicates that the veteran underwent an amputation of 
the distal portion of the distal phalanx of this left thumb.  
The veteran was provided with a medical examination in 
November 1945 upon his separation from active duty service.  
The report of this examination indicated that the veteran had 
scattered rales through out both lungs and that a 
photofluorographic chest examination was negative.  

The veteran was provided with a VA medical examination in 
November 1975.  The report of this examination indicates that 
the veteran was well on discharge except for the loss of 
part of his left thumb.  The veteran reported that the had 
a chronic cough even though he quit smoking 20 years earlier.  
The veteran was described as having decreased breath sounds 
and decreased voice sounds over the right base posteriorly, 
although the examiner could not detect the difference in 
percussion.  The bases seemed to be approximately equal 
bilaterally.  Chest X-rays showed chronic obstructive 
pulmonary disease (COPD).  The report includes a diagnosis of 
COPD

Service connection was granted for the amputation of the 
distal portion of the distal phalanx of the left thumb, minor 
extremity, in a February 1990 rating decision.  The left 
thumb disorder was evaluated as 20 percent disabling.

The veteran subsequently filed a claim for an increased 
evaluation for his left thumb disorder, and a claim for 
entitlement to service connection for a pulmonary disorder as 
due to exposure to asbestos.  Of record are VA medical 
records showing treatment for various disorders from 1990 to 
1996. 

In reply to a request for further information by the RO, the 
veteran submitted a typed statement in August 1996.  In this 
statement, the veteran informed the RO that his occupation 
since his discharge from active duty has been as a carpenter.  
In response to the question of whether any of his jobs 
involved the insulation trade or an asbestos related trade, 
the veteran indicated that as a caprenter [sic], I helped 
put insulation in walls occasionally.  The veteran further 
indicated that he did not have duties onboard ship but worked 
on shore constructing airstrips and buildings.  He further 
indicated that he does not now smoke, and that he quit in 
1953.

The veteran was provided with a VA medical examination in 
October 1996.  The report of this examination indicates that 
upon questioning the veteran was quite short of breath and 
has to stop at times when walking slowly down a corridor.  
There was no chest pain or particular feeling of heart 
irregularity, and no night dyspnea.  The veteran did have a 
chronic cough and spits out some small amounts of phlegm 
which he blamed on his chronic sinus problems.  Upon physical 
examination the lungs were noted as moving adequately but 
with a lot of rales and rhonchi.  Chest X-rays showed no 
acute infiltrates or lung mass.  The veteran was diagnosed 
with COPD.

The veteran was also provided with a VA medical examination 
in order to evaluate the current severity of his left thumb 
disorder.  The report of an October 1996 examination 
indicates that the veteran complained tenderness at the end 
of the thumbnail.  He stated that he worked as a cabinetmaker 
and this caused considerable pain and tenderness.  The 
examination there showed a small area of tenderness beneath 
the nail of the thumb of the left hand and there was 
tenderness over the distal end of the distal phalanx of the 
left thumb.  There was minimal amputation of the distal 
portion of the thumb of the left hand.  The tips of all four 
fingers on the left hand approximated the tip of the thumb 
with ease.  The tips of all four fingers of the left hand 
also approximated the transverse palmar crease with ease.  
The report indicates that the veterans grasping of objects 
and dexterity of the left hand was within normal limits.  The 
left hand was described as less strong than the right.  X-
rays showed no arthritic changes.  The report provides a 
diagnosis of old distal amputation of the distal phalanx of 
the left thumb with minimal disability.

II.  Increased Evaluation for Left Thumb Disability

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not asserted that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  Regarding the 
veterans claim, the Board notes that, generally, claims for 
increased evaluations are considered to be well grounded.  
Specifically, a claim that a disorder has become more severe 
is well grounded where the disorder was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating. Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  It is accordingly found that all 
relevant facts have been properly developed, and that the 
duty to assist him, mandated by 38 U.S.C.A. § 5107(a) (West 
1991), has been satisfied.

The veteran contends that the amputation caused difficulty in 
everyday living.  He has difficulty buttoning his shirts, 
handling tools, paperwork and combing his hair.  He states 
that he has constant pain.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present. 38 C.F.R. § 4.2 (1998) ; 
Peyton v. Derwinski, 1 Vet.App. 282 (1991).

38 C.F.R. § 4.7 (1998) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Service connection is currently in effect for amputation of 
the distal portion of the distal phalanx of the left thumb.  
This disorder was been evaluated as 20 percent disabling.

The severity of the residuals of an amputation of the distal 
end of the left (minor) thumb, is ascertained for VA rating 
purposes, by application of the criteria set forth in the 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule). See also 38 U.S.C.A. § 1155 (West 1991).  Under 
these criteria, the 20 percent rating currently in effect 
contemplates amputation of the minor thumb at either the 
distal joint or through the distal phalanx or at the 
metacarpophalangeal joint or through the proximal phalanx per 
Diagnostic Code 5152.  A 30 percent is warranted when there 
is metacarpal resection.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veterans ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1998); 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In addition, 
recognition must also be accorded limitation of motion due to 
pain, weakened movement, excess fatigability, or 
incoordination. i.e. functional impairment. See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

The veterans statements describing the symptoms associated 
with the amputation are considered to be competent evidence.  
However, these statements must be reviewed in conjunction 
with the medical evidence of record.   

In this regard the medical evidence shows that the amputation 
of the distal portion of the distal phalanx of the left thumb 
did not involve a resection of the metacarpal.  The October 
1996 VA examination showed that the veteran complained of 
pain and tenderness at the end of the nail of the left thumb.  
The evaluation revealed small area of tenderness beneath the 
nail of the thumb of the left hand and there was tenderness 
over the distal end of the distal phalanx of the left thumb.  
However, the examiner indicated that grasping of objects and 
dexterity of the left hand was within normal limits.  The 
left hand was described as less strong than the right.  
Additionally, the tips of all four fingers on the left hand 
approximated the tip of the thumb and the transverse palmar 
crease with ease.  Further, the examiner indicated amputation 
of the distal portion of the thumb of the left hand was 
minimal with minimal disability. 

The Board also finds that a higher evaluation is not 
warranted for functional impairment due to pain.  In light of 
the medical evidence discussed above, especially the 
examination findings regarding range of motion, ability to 
grasp objects.  The 20 percent rating currently assigned 
adequately contemplates the degree of functional impairment 
resulting from the service-connected left thumb disability.  
Furthermore, the Board notes that a 20 percent evaluation is 
the highest rating available for ankylosis or limitation of 
motion of the thumb. 38 C.F.R. Part 4, Diagnostic Code 5224 
(1998).  Accordingly, it is the Boards judgment that a 
rating in excess 20 percent for the amputation of the distal 
portion of the thumb of the left hand, the minor extremity, 
is not warranted.

In rendering this determination, the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  However, the evidence does 
not reflect the degree of impairment resulting from the left 
thumb disorder more nearly approximates the criteria for a 
higher evaluation pursuant to 38 C.F.R. § 4.7 (1998).  
Additionally, the evidence is not in equipoise as to warrant 
the consideration of the benefit of the doubt rule. 38 C.F.R. 
§ 4.3 (1998).  

III.  Service Connection for COPD as a Result of Exposure to 
Asbestos

In this case, the veteran maintains he has a pulmonary 
disorder that developed as a result of his exposure to 
asbestos during service.  He indicated that VA failed to 
obtain the information needed for his claim.  He asserts that 
during service he was involved in numerous erections of 
buildings contain asbestos.  In this regard, the Board is not 
disputing the fact that the veteran was exposed to asbestos 
during service.

In making a claim for service connection for a disorder, the 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Although [a well-grounded] claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 
(1992); 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  
The quality and quantity of the evidence required to meet 
this statutory burden . . . will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  Where the issue in a case is factual, 
competent lay testimony may suffice; however, where the 
determination involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. at 93.

Service connection may be established for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(a), (b), (d) 
(1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303(d) (1998); Cuevas v. Principi, 3 Vet.App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  

The three elements of a well grounded claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).
The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim.  Concerning the 
first criterion required for service connection, there is no 
question in this case that the veteran suffers from a current 
pulmonary disorder.  Post-service medical reports display 
that the veteran has been diagnosed with chronic 
obstructive pulmonary disease.  The Board is also aware 
that the first diagnosis of COPD appears to be in the 
November 1975 VA medical examination report, approximately 30 
years following the veterans discharge from service.  

The veterans SMRs demonstrate that he was noted to have 
rales in his lungs both on entrance and separation.  However, 
at the time of the separation examination chest x-rays showed 
no abnormality.  The SMRs are silent as to a diagnosis of a 
chronic pulmonary disorder during service.  As noted above, 
lay or medical evidence, as the situation dictates, may be 
sufficient to support the second element in this case, i.e., 
whether a pulmonary disorder was incurred in service.  See 
Caluza, 7 Vet.App. 498; Layno, 6 Vet.App. at 469, citing 
Dixon v. Derwinski, 3 Vet.App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet.App. 619, 620 (1992).  

As stated by the veteran, he was exposed to asbestos while in 
service.  However, there is no medical evidence of record, 
which attributes his current COPD to his period of active 
duty service.  See McGinty v. Brown, 4 Vet.App. 428 (1993) 
(held that the veterans testimony as to the cause of his 
disease was not competent evidence of causation because the 
determination of the cause of a disease is a medical matter; 
however, the veteran was competent to testify as to the facts 
of his asbestos exposure, i.e., wearing asbestos gloves while 
performing his duties as a hot caseman in the Navy).

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record, which 
establishes a relationship between the currently diagnosed 
COPD and his military service, to include his exposure to 
asbestos.  As per Caluza, a well-grounded claim requires 
competent medical evidence of a nexus, or link, between an 
in-service disease or injury and the current alleged 
disability.  As such, the veterans claim is not well 
grounded and must be denied.  .

Although where a claim is not well-grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Here, the RO fulfilled its obligation 
under section 5103(a) in the statement of the case.

Additionally, when the Board addresses in its decision a 
question that has not been addressed by the RO, such as 
whether or not the appellant's claim is well grounded, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether the appellant has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In light of the appellant's failure to meet the 
initial burden of the adjudication process, the Board 
concludes that he has not been prejudiced by the decision 
herein.  Furthermore, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt doctrine 
per 38 U.S.C.A. § 5107. 


ORDER

The claims for entitlement to an increased evaluation for a 
service-connected amputation of the distal portion of the 
distal phalanx of the left thumb, the minor extremity, and 
service connection for chronic obstructive pulmonary disease 
due to asbestos exposure are denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
